469 F.2d 64
UNITED STATES of America, Plaintiff and Appellee,v.Terrence DAWSON, Defendant and Appellant.
No. 71-2447.
United States Court of Appeals,Ninth Circuit.
Aug. 10, 1972.

Stanley H. Tibbs (argued), Fresno, Cal., for defendant-appellant.
Shelby R. Gott, Asst. U. S. Atty.  (argued), Stephen G. Nelson, Asst. U. S. Atty., Harry Steward, U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and BYRNE, Senior District Judge.
PER CURIAM:


1
The judgment of conviction in this case of smuggling aliens into the United States is affirmed.


2
Without objection, the aliens brought into the United States by Dawson testified they were citizens of Mexico.  Now it is argued that it is possible the persons transported were dual citizens of Mexico and of the United States.


3
On the facts here, we conclude that the testimony was properly received, was sufficient to support the verdict, and that it was not necessary for the government to negative all possible situations that could have impaired the status.  It is noted there was no cross examination.